                     Case 1:18-cv-01638-EGS Document 39 Filed 01/06/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


                      Rinat Akhmetshin                         )
                             Plaintiff                         )
                                v.                             )      Case No. 18 Civ. 1638 (EGS)
                       William Browder                         )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Rinat Akhmetshin                                                                                              .


Date:          01/06/2021                                                          /s/Alexandra Elenowitz-Hess
                                                                                         Attorney’s signature


                                                                                     Alexandra Elenowitz-Hess
                                                                                     Printed name and bar number
                                                                                       Sher Tremonte LLP
                                                                                    90 Broad Street, 23rd Floor
                                                                                       New York, NY 10004

                                                                                               Address

                                                                                     ahess@shertremonte.com
                                                                                            E-mail address

                                                                                          (212) 202-2600
                                                                                          Telephone number

                                                                                          (212) 202-4156
                                                                                             FAX number
